UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

CHARLES HOLBROOK,

Petitioner, CASE NO. 2:19-CV-13447

HONORABLE PAUL D. BORMAN

V. UNITED STATES DISTRICT JUDGE
STATE OF MICHIGAN,

Respondent.

/

 

OPINION AND ORDER TRANSFERRING THE CASE TO THE COURT
OF APPEALS FOR THE SIXTH CIRCUIT PURSUANT TO 28 U.S.C. §

2244(b)(3)(A)

Petitioner, Charles Holbrook, presently confined at the St. Louis
Correctional Facility in St. Louis, Michigan, has filed a petition for a writ of
habeas corpus pursuant to 28 U.S.C. § 2254, in which he challenges his state court

convictions. !

 

' Petitioner does not specify in his petition the convictions that he challenges. The
Michigan Department of Corrections’ Offender Tracking Information System
(OTIS), which this Court is permitted to take judicial notice of, see Ward v.
Wolfenbarger, 323 F. Supp. 2d 818, 821, n. 3 (E.D. Mich. 2004), indicates that
petitioner was convicted in the Kent County Circuit Court in 2010 for two counts
of producing child sexually abusive material, two counts of allowing a child to
engage in child sexually abusive activity, two counts of possessing child sexual
abusive material, accosting a child for immoral purposes, and felon in possession
1
I. BACKGROUND

Petitioner previously filed a petition for a writ of habeas corpus challenging
his convictions out of the Kent County Circuit Court, which was denied on the
merits. See Holbrook v. Rapelje, No. 2:13-cv-13137 (E.D. Mich. April 1, 2016)
(Friedman, J.).

Petitioner has since been denied permission by the United States Court of
Appeals for the Sixth Circuit several times to file a successive habeas petition. See
In Re Holbrook, 17-1444 (6th Cir. Oct. 2, 2017); In Re Holbrook, 17-1518 (6th
Cir. Oct. 2, 2017); In Re Holbrook, 17-1540 (6th Cir. Oct. 5, 2017); In Re
Holbrook, 17-1839 (6th Cir. Jan. 2, 2018); In Re Holbrook, 17-1950 (6th Cir. Jan.
2, 2018); In Re Holbrook, 17-2242 (6th Cir. Mar. 21, 2018); Jn Re Holbrook, 17-
2327 (6th Cir. Mar. 21, 2018); Jn Re Holbrook, 18-2109 (6th Cir. Feb. 15, 2019).

Yl. DISCUSSION

Petitioner previously filed a prior petition for a writ of habeas corpus
challenging his convictions and sentence. An individual seeking to file a second or

successive habeas petition must first ask the appropriate court of appeals for an

 

of a firearm. See also People v. Holbrook, No. 298869, 2011 WL 5064266, at *1
(Mich. Ct. App. Oct. 25, 2011).
order authorizing the district court to consider the petition. See 28 U.S.C. §
2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). When a
habeas petitioner files a second or successive petition for habeas corpus relief in
the district court without preauthorization from the court of appeals, the district
court must transfer the document to the court of appeals. See Jn re Sims, 111 F.3d
45, 47 (6th Cir.1997)(holding that “when a prisoner has sought § 2244(b)(3)
permission from the district court, or when a second or successive petition for
habeas corpus relief or § 2255 motion is filed in the district court without §
2244(b)(3) authorization from this court, the district court shall transfer the
document to this court pursuant to 28 U.S.C. § 1631.”).

Petitioner already filed a habeas petition with the federal courts challenging
his 2010 convictions out of the Kent County Circuit Court. Accordingly, the Clerk
of Court is ordered to transfer the habeas petition to the United States Court of
Appeals for the Sixth Circuit pursuant to Sims and 28 U.S.C. § 1631. See Galka v.
Caruso, 599 F. Supp. 2d 854, 857 (E.D. Mich. 2009). Although neither party
raised the issue of this being a second or successive petition, it is appropriate for
this Court to consider the issue sua sponte because subject matter jurisdiction goes
to the power of the courts to render decisions under Article III of the Constitution.

See Williams v. Stegall, 945 F. Supp. 145, 146 (E.D. Mich. 1996).

3
Ill. CONCLUSION

IT IS ORDERED that the Clerk of the Court transfer this case to the United
States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. § 1631 and Jn
Re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

SO ORDERED. Kk Rew

HON. PAUL D. BORMAN
UNITED STATES DISTRICT COURT

DATE: pec 2! 2019
